FILED IN
                                                               COURT OF APPEALS
                                                               DEC 0? 1998

         IN THE COURT OF CRIMINALc^lS
                                  OF TEXAS


                                       NO. 73*244



             EX PARTE HILLMAN LESLIE TROTTER, Applicant




           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                FROM DALLAS COUNTY



                       The opinion was delivered per curiam. Meyers, J., dissents.


                                     OPINION



      This is a post-conviction application for a writ of habeas corpus filed pursuant to

Article 11.07, V.A.C.C.P. Applicant was convicted of possession of cocaine and his
punishment, enhanced by a prior conviction, was assessed at thirty years
imprisonment. This conviction was affirmed, Trotter v. State, No. 05-92-1693-CR
(Tex.App. - Dallas, delivered August 23, 1993, no pet.).
      Applicant contends that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not notify him that the
                                   (,4Bg^*^^*^^l«^'*«!«^S'^:«Jjyi;;W»' s*h«b*v••--•«?.>•«<




                                                                                                          TROTTER - 2



conviction had been affirmed or what he needed to do to file such a petition. An

affidavit filed by appellate counsel states that counsel has no record any notice of the
affirmance was sent to Applicant. The trial court has recommended that Applicant be

granted an opportunity to file an out-of-time petition for discretionary review.
      Therefore, Applicant is entitled to relief. Ex parte Wilson, 965 S.W.2d 25
(Tex.Cr.App. 1997). The proper remedy in a case such as this is to return Applicant
to the point at which he can file a petition for discretionary review. He may then follow
the proper procedures in order that a meaningful petition for discretionary review may
be filed. For purposes of the Texas Rules of Appellate Procedure, all time limits shall
be calculated as if the Court of Appeals' decision had been rendered on the day the
 mandate of this Court issues.             We hold that should Applicant desire to seek
 discretionary review, he must take affirmative steps to see that his petition is filed in
 the Court of Appeals within thirty days after the mandate of this Court has issued.


                                                                                             PER CURIAM




 DELIVERED: December 2, 1998
 DO NOT PUBLISH

  Meyersv J-» dissents
                     8
                     a


                     p
                CO 25

                <
                w    w
                04 U
                CU Pi
                r< W
                En §
                 O       O
                         U
                 H
                 p; o cn
                 5 o o
ssmisara    «
                 O
                 U
                         WJ M
                                 LD
oaiaosaad   O                    »
            m w w ,.
            '-
            O Ln p               B
            pi           O
                             m   to
            .< W H ><
            en Pi pi J
            h W £ J
            J J O <                   m
                     UUP




                                          i


                                          O

                                          W